COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-10-273-CR
 



ELTON ORTIZ


 


APPELLANT



                                                                                                                             
V.
 



THE STATE OF TEXAS


 


STATE



 
 
------------
 
FROM CRIMINAL DISTRICT
 COURT NO. 2 OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Elton Ortiz attempts to
appeal from the trial court’s May 4, 2010 order denying his motion for postconviction
DNA testing.  Appellant untimely filed
his notice of appeal on June 10, 2010.  See Tex. R. App. P. 26.2(a)(1); Swearingen v. State, 189 S.W.3d 779, 781
(Tex. Crim. App. 2006).  
          We sent appellant a letter expressing
our concern that we lack jurisdiction over the appeal, and appellant responded
to the letter on July 20, 2010, by filing an untimely motion to extend the time
to perfect the appeal.  See Tex. R. App. P. 




26.3(b)
(explaining that a motion to extend time to file a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996) (“A court of appeals may grant an extension of time to
file notice of appeal if the notice is filed within fifteen days after the last
day allowed and, within the same period, a motion is filed in the court of
appeals reasonably explaining the need for the extension of time.”); Pickens v. State, 105 S.W.3d 746, 748–49
(Tex. App.—Austin 2003, no pet.); State
v. Zavala, 17 S.W.3d 356, 358 (Tex. App.—Corpus Christi 2000, pet. ref’d).  Because neither appellant’s notice of appeal
nor his motion for an extension of time to file the notice of appeal were
timely, we deny the extension motion and dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 25.2(b), 26.2, 26.3, 43.2(f); Swearingen, 189 S.W.3d at 781 (“The
notice of appeal was untimely filed.  The
appeal is dismissed.”).
 
                                                                             PER
CURIAM
 
PANEL:  LIVINGSTON, C.J.; 
 
 
 
 
 
 DAUPHINOT and 
 
 
 
 
 
 GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 19, 2010
 




[1]See Tex. R. App. P. 47.4.